
	
		III
		110th CONGRESS
		1st Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2007
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Representative
		  Julia Carson, of Indiana.
	
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable Julia
			 Carson, late a Representative from the State of Indiana.
		That the Secretary communicate these
			 resolutions to the House of Representatives and transmit an enrolled copy
			 thereof to the family of the deceased.
		That when the Senate adjourns or recesses
			 today, it stand adjourned or recessed as a further mark of respect to the
			 memory of the deceased Representative.
		
